department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-117334-10 date august internal_revenue_service number release date index number -------------------------------- ------------------------------------------ ---------------------------- -------------------------- ------------------------------------------------ ---------------------------- ------------------------------- legend decedent trust state trustee date date date date date date daughter daughter county court state statute state statute state statute citation dear ----------------------- ----------------------- ------------------------------------------------------------------ --------------------------- -------------- -------------------- ------------------------ ------------------- ------------------ ------------------------ -------------------------- ------------------------ ------------------- ------------------ ----------------------------------------------------------- ------------------------------------------- ------------------------------------------ ------------------------------------------ ------------------------------------------------------------------------------ plr-117334-10 this responds to your date letter requesting a ruling under sec_2601 of the internal_revenue_code concerning the generation-skipping_transfer gst tax consequences of a proposed reformation of trust you have requested the following ruling the proposed reformation of trust will not cause trust to lose its status as a gst exempt trust or become subject_to the provisions of chapter of the internal_revenue_code the facts submitted are as follows decedent executed her will on date article ninth of decedent’s will provides that the rest and residue of decedent’s estate are to be held in trust paragraph of article ninth provides that during the life of decedent’s two daughters daughter and daughter or the survivor thereof the net_income of trust is to be paid or accumulated for daughter and daughter share and share alike accumulated income is to be held as undistributed_income for the use and benefit of those entitled thereto subject_to the trustee’s discretionary right of distribution at such times and in such amounts as it may determine upon the death of the survivor of daughter and daughter any undistributed_income is to be added to the corpus of the trust paragraph of article ninth provides that upon the death of the survivor of daughter and daughter trust is to be divided into as many parts as decedent has grandchildren then surviving or who have previously died leaving issue then surviving as to each trust net_income is to be paid to or accumulated for the grandchild for whose benefit the trust has been established or his or her issue at such times and in such amounts as the trustee may in its sole and unrestricted discretion determine paragraph b of article ninth provides that each trust is to terminate first as to each surviving grandchild upon his or her death second as to any issue of any nonsurviving grandchild upon such issue reaching age years or dying prior thereto upon the death of any surviving grandchild or issue of any nonsurviving grandchild prior to receiving his or her share of the principal and income the trust as to such grandchild or issue is to terminate and thereupon the trust estate principal and undistributed_income is to pass as follows aa dying intestate to his or her heirs determined by the laws of the state of his or her domicile at the time of his or her death bb dying testate to such person or persons other than his or her estate his or her creditors or creditors of his or her estate as he or she may have designated in his or her last will and testament it is intended that each grandchild have a limited_power_of_appointment within the terms of the internal_revenue_code plr-117334-10 decedent died on date daughter died on date daughter died on date decedent’s will directs the trustee of each trust to distribute the assets of each trust upon termination in the situation in which a grandchild dies intestate and when a grandchild dies testate and exercises the limited_power_of_appointment in his or her will however the will provides no direction if a grandchild dies testate and does not exercise the limited_power_of_appointment in his or her will this lack of direction created a patent ambiguity in trust on date the trustee of trust trustee filed a petition in the county court to reform certain provisions of paragraph of article ninth of the will that because of scrivener’s error created a patent ambiguity in trust the petition sought to reform subparagraph b aa as follows dying intestate or dying testate without exercising the limited_power_of_appointment given to said grandchild under article ninth subparagraph b bb to his or her heirs determined by the laws of the state of his or her domicile at the time of his or her death on date county court entered an order granting the petition subject_to the issuance of a favorable private_letter_ruling by the internal_revenue_service law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date provided no additions actual or constructive were made to the trust after that date sec_26_2601-1 provides that the gst tax does not apply to any generation-skipping_transfer under a will or other revocable_trust executed before date provided that the document in existence on date is not amended at any time after date in any respect which results in the creation of or an increase in the amount of a generation-skipping_transfer and the decedent dies before date this paragraph also provides that the rules contained in sec_26_2601-1 apply to any will or revocable_trust within the scope of plr-117334-10 this paragraph sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the gst tax in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court plr-117334-10 state statute provides that a trustee of an express trust by will or other written instrument or a person interested in the trust may petition the district_court for an order to construe interpret or reform the terms of a_trust or authorize a deviation from the terms of a_trust state statute provides that a general residuary clause in a will or a will making general disposition of all of the testator's property does not exercise a power_of_appointment held by the testator unless the testator's will manifests an intention to include property subject_to the power state statute provides that if a governing instrument creating a power_of_appointment expressly requires that the power be exercised by a reference an express reference or a specific reference to the power or its source it is presumed that the donor's intention in requiring that the donee exercise the power by making reference to the particular power or to the creating instrument was to prevent an inadvertent exercise of the power and an attempt to exercise the power by a donee who had knowledge of and intended to exercise the power is effective if there are ambiguities in the construction of the terms of an instrument the court will adopt that construction which will result in sustaining the questioned provision to the end that the intention of the settlor or testator may be carried out the court can look to the trust instrument as a whole to find such intent citation in this case the failure to include in trust a direction for disposition of a grandchild’s trust share in the event that the grandchild dies testate but without exercising the grandchild’s limited_power_of_appointment is a scrivener’s error creating a patent ambiguity as discussed above the judicial action involves bona_fide issues and the reformation based on scrivener's error is consistent with applicable state law that would be applied by the highest court of state accordingly based on the facts presented and the representations made we conclude that the reformation of trust is consistent with applicable state law that would be applied in the highest court of state thus the proposed reformation will not cause trust to lose its status as a gst exempt trust or become subject_to the provisions of chapter in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-117334-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
